AILSHIE, C. J.
This action was prosecuted under the provisions of chap. 226 of the 1911 Session Laws for the foreclosure of a lien preferred for groceries, supplies, feed and other necessaries furnished by the respondent to one William C. McKee, a contractor who was engaged in getting out some 1,200 cedar poles for the appellant company. Judgment was entered in favor of the claimant, the respondent herein, and the defendant appealed.
' This court has just decided in the case of Anderson v. Great Northern Ry. Co., ante, p. 433, 138 Pac. 127, that chap. 226 of the 1911 Session Laws, which purports to authorize a lien for groceries, supplies, feed and other necessaries furnished any contractor or other person engaged in getting out timber products, is invalid, void and inoperative, for the reason that it does not afford the property owner due process of law or the equal protection of the law, and that it is an attempt to take the property of one person and transfer it to another without due process of law. Upon the authority of that case (Anderson v. Great Northern Ry. Co.), the judgment in this ease must be reversed, and it is so ordered, and the cause is remanded, with direction to the trial court to dismiss the action. Costs awarded in favor of appellant.
Sullivan, J., concurs.